Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
REASONS FOR ALLOWANCE
Response to Amendment
The amendment filed on 05/26/2022 has been entered. Claims 1, 3-10 and 12-22 are now pending in the application. Claims  1, 3-6, 8-10, 12-13, and 15 have been amended, claims 2 and 11 have been canceled and new claims 21 and 22 have been added by the Applicant. Previous claim objections have been withdrawn in light of Applicant’s amendments to the claims. Previous specification objection has been withdrawn in light of Applicant’s further explanations. Previous claims 3-4 rejections under 35 U.S.C. 112(a) and 112(b) or under pre-AIA  35 U.S.C. 112 first and second paragraph, have been withdrawn in light of Applicants explanations. Claims 1, 3-10 and 12-22 are found allowable. 

Examiner’s Amendment
	An examiner’s amendment to the record appears below.  Should the changes an/or additions be unacceptable to Applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. 
	Authorization for this examiner’s amendment was given in a telephone interview with Michael  J. Nieberding reg. # 39316, Attorney of record at 513-352-6719 on 06/23/2022 (see attached interview summary).

Amendment

	The claims are amended as follows:

Claim 1. A lens system for image pickup comprising, in order from an object side: 
a first lens group with positive refractive power that moves during focusing; 
a second lens group with positive refractive power that is disposed on an opposite side of a stop to the first lens group and moves during focusing; and 
a third lens group with positive refractive power that is fixed and is disposed closest to an image plane side, 
wherein the first lens group includes, in order from the object side, a first cemented lens composed of a lens with negative refractive power and a lens with positive refractive power and a second cemented lens composed of a lens with positive refractive power and a lens with negative refractive power, 
wherein the second lens group includes, in order from the object side, a third cemented lens composed of a lens with negative refractive power and a lens with positive refractive power, and a rear lens with positive refractive power, 
wherein the third lens group includes a fourth cemented lens composed, in order from the object side, of a lens with positive refractive power and a lens with negative refractive power, and a combined focal length f3 of the third lens group and a combined focal length f12 of the first lens group and the second lens group, a refractive index nB11b of the lens with positive refractive power in the first cemented lens, and a refractive index nB31a of the lens with positive refractive power in the fourth cemented lens satisfy the following conditions:
2  ≤ f3/f12  ≤200;
1.75  ≤ nB11b  ≤ 2.0; 
1.75 ≤  nB31a  ≤ 2.0. 

Claim 3. The lens system according to claim 1,Amendment and Response U.S. Serial No. 16/956,791 Page 3 of 8wherein a refractive index nB31ab of at least one lens out of the lens with positive refractive power and the lens with negative refractive power in the fourth cemented lens, a distance G3L along an optical axis from a surface closest to the object side to a surface closest to the image plane side in the third lens group, and a distance B31L along the optical axis of the fourth cemented lens satisfy following conditions:
0.6 ≤ B31L/G3L ≤ 1; 
1.8 ≤ nB31ab ≤ 2.0. 


Claim 4. The lens system according to claim 3, wherein the  refractive index nB31a of the lens with positive refractive power in the fourth cemented lens and the distance B31L of fourth the cemented lens satisfy following conditions: 
0.65 ≤ B31L/G3L ≤ 0.80; 
1.8 ≤ nB31a ≤ 2.0. 

Claim 7. The lens system according to claim 1, wherein the third lens group includes, from the object side, the fourth cemented lens, and a rear lens with negative refractive power that is concave on the object side.

14(Previously Presented). The lens system according to claim 1 .


Allowable Subject Matter

Claims 1, 3-10 and 12-22 are allowed.

Reasons for Allowable Subject Matter

The following is an examiner’s statement of reasons for allowance:
The prior art taken either singly or in combination fails to anticipate or fairly suggest the limitations of the independent claims, in such a manner that a rejection under 35 USC 102 or 103 would be improper.

Regarding independent claim 1, directed towards a lens system for image pickup, the closest cited prior art of Kondo (see Figs. 1-17) teaches such a lens system for image pickup, comprising, in order from an object side: 
a first lens group with positive refractive power that moves during focusing; 
a second lens group with positive refractive power that is disposed on an opposite side of a stop to the first lens group and moves during focusing; and 
a third lens group with positive refractive power that is fixed and is disposed closest to an image plane side, 
wherein the second lens group includes, in order from the object side, a third cemented lens, and a rear lens with positive refractive power, 
wherein the third lens group includes a fourth cemented lens composed, in order from the object side, of a lens with positive refractive power and a lens with negative refractive power, and a combined focal length f3 of the third lens group and a combined focal length f12 of the first lens group and the second lens group (e.g. see data in Tables 1-2, 3-4, 5-6, 9-10, Figs. 1, 3, 5, paragraphs [51, 54-59, 91-95, 99, 101], see also previous office action dated 03/10/2022), 
a refractive index nB11b of the lens with positive refractive power in the first cemented lens, and a refractive index nB31a of the lens with positive refractive power in the fourth cemented lens satisfy the following conditions:
2<=f3/f12 <= 200 (see e.g. paragraphs [51, 54-59, 91-95, 99, 101], see also previous office action dated 03/10/2022; 
nB11a <= 2.0
1.75<=nB31a <= 2.0 (i.e. obvious due to close values of 1,729, 1.696 and optimization, see e.g. Figs. 1, 3, Tables 1, 3, 5). 
However, regarding claim 1, the prior art taken either singly or in combination fails to anticipate or fairly suggest such a lens system for image pickup including the specific arrangement where the first lens group includes, in order from the object side, a first cemented lens composed of a lens with negative refractive power and a lens with positive refractive power and a second cemented lens composed of a lens with positive refractive power and a lens with negative refractive power, that third cemented lens is composed in order from the object side of a lens with negative refractive power and a lens with positive refractive power, and that 1.75<= nB11a, in combination with all other claimed limitations of claim 1. 

With respect to claims 3-10, 12-14, 16-20, these claims depend on claim 1 and are allowable at least for the reasons stated supra.

Regarding independent claim 15, directed towards a lens system for image pickup, the closest cited prior art of Kondo (see Figs. 1-17) teaches such a lens system for image pickup, comprising, in order from an object side: 
a first lens group with positive refractive power that moves during focusing; 
a second lens group with positive refractive power that is disposed on an opposite side of a stop to the first lens group and moves during focusing; and 
a third lens group with positive refractive power that is fixed and is disposed closest to an image plane side, 
wherein the third lens group includes a cemented lens composed, in order from the object side, of a lens with positive refractive power and a lens with negative refractive power, wherein a combined focal length f3 of the third lens group and a combined focal length f12 of the first lens group and the second lens group (e.g. see data in Tables 1-2, 3-4, 5-6, 9-10, Figs. 1, 3, 5, paragraphs [51, 54-59, 91-95, 99, 101], see also previous office action dated 03/10/2022) satisfy a following condition f3/f12 <= 170 (see values calculated from data Tables 1, 5, Figs. 1, 3, paragraphs [51, 54-59, 91-95, 99, 101], see also previous office action dated 03/10/2022). 
However, regarding claim 15, the prior art taken either singly or in combination fails to anticipate or fairly suggest such a lens system for image pickup including the specific arrangement where the above condition also satisfies 100<= f3/f12, in combination with all other claimed limitations of claim 1. 

With respect to claims 21-22, these claims depend on claim 22 and are allowable at least for the reasons stated supra.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



	
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIN PICHLER whose telephone number is (571)272-4015. The examiner can normally be reached Monday-Friday 8:30am -5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas K Pham can be reached on (571)272-3689. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARIN PICHLER/Primary Examiner, Art Unit 2872